Citation Nr: 1038827	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  03-32 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded it in May 2004, and advanced it 
on the Board's docket.

In a January 2007 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
December 2007, the Court issued an order which granted a Joint 
Motion of the parties, dated that same month, for remand and to 
vacate the Board's January 2007 decision.  Copies of the motion 
and the Court's Order have been incorporated into the claims 
folder.  In May 2008, the Board remanded the claim for the RO to 
conduct additional notification and development so the record 
would be in compliance with the December 2007 Joint Motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is necessary.  The 
Veteran's service records were affected by the fire that occurred 
in July 1973 at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, as evinced by the charring marks on the 
sides of the originals.  In such cases there is a heightened 
obligation for VA to assist the Veteran in the development of his 
claim and to provide reasons or bases for any adverse decision 
rendered without these records.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The legal standard for proving a claim for 
service connection is not lowered, but rather the Board's 
obligation increases to evaluate and discuss in its decision all 
the evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46, 50-51 (1996).  
 
VA treatment records from 2001 through 2009 show that the Veteran 
regularly visited the Mental Health Clinic (MHC) for treatment of 
PTSD and anxiety.  The Veteran reports combat stressors in 
several instances throughout the record.    Available service 
records do not show overseas service, which precludes any finding 
that the Veteran was subject to hostile military activity.  
38 C.F.R. § 3.304(f); see 75 Fed. Reg. 39843 (July 13, 2010).  

However, the Veteran refers to a parachute injury following a 
mid-air aircraft evacuation in several places throughout the 
record.  See December 1983 claim, October 1999 statement, March 
2002 VA PTSD examination report, and VA MHC treatment notes.  
Additionally, there are two lay statements, dated in November 
1984, that attest to the Veteran visiting home while on crutches 
in 1944.  Available service records show that the Veteran was on 
flight status.  He was stationed at Peterson Field in Colorado 
Springs in February 1944 and removed from flying status on April 
15, 1944.  

Given the heightened responsibilities to assist the Veteran, the 
Board finds that a Joint Service Records Research Center (JSRRC) 
search to substantiate the Veteran's claim of a stressor from 
events surrounding a parachute injury is necessary.  The RO/AMC 
must inquire as to flight records from Peterson Field in Colorado 
Springs from February 15, 1944 through March 31, 1944 and Carson 
Field from April 1, 1944 through April 15, 1944 that involve the 
Veteran.  If and only if, service records verify the Veteran's 
reports of bailing out of an aircraft, obtain a medical opinion 
by an appropriately qualified examiner as to whether such a 
stressor would be sufficient to support the Veteran's current 
PTSD diagnosis or is otherwise etiologically related to any other 
established psychiatric diagnosis.  

In subsequent adjudication, the RO/AMC must consider additional 
psychiatric diagnosis(es) within the scope of the filed claim.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Contact the JSRRC or appropriate 
custodian to search for flight records from 
Peterson Field in Colorado Springs starting 
February 15, 1944 through March 31, 1944 and 
from Carson Field starting April 1, 1944 
through April 15, 1944 that would 
corroborate the Veteran's report of injuries 
from bailing out of an aircraft.   If and 
only if, service records verify the 
Veteran's reports of bailing out of an 
aircraft, obtain a medical opinion by an 
appropriately qualified examiner as to 
whether such a stressor would be sufficient 
to support the Veteran's current PTSD 
diagnosis or is otherwise etiologically 
related to any other established psychiatric 
diagnosis.  

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal while broadly 
construing all present psychiatric 
diagnosis(es) within the scope of the filed 
claim.  Clemons, supra.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



